 

Exhibit 10.2

 

EXECUTIVE AGREEMENT

This Executive Agreement (this “Agreement”) is dated as of November 7, 2018 and
will be effective as of January 1, 2019 (the “Effective Date”), by and between
Aspen Aerogels, Inc., a Delaware corporation (the “Company”), and Donald R.
Young (the “Executive”).

Recitals:

A.The Company and the Executive previously entered into an executive agreement,
dated as of December 16, 2015, which was effective as of January 1, 2016 (the
“Prior Agreement”).  The Prior Agreement expires by its terms as of December 31,
2018.

 

B.The Company and the Executive desire to continue Executive’s employment on the
terms and conditions set forth in this Agreement, and replace the Prior
Agreement in its entirety with this Agreement.

C.As an employee of the Company, the Executive has previously received and will
continue to be given access to or come into contact with certain proprietary
and/or confidential information of the Company.

D.The Company and the Executive are parties to an Employment, Confidentiality
and Non-Competition Agreement dated December 16, 2015 (the “Confidentiality and
Non-Competition Agreement”).

E.The foregoing recitals shall be incorporated into and be a part of this
Agreement.

Agreement:

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1.Definitions.  As used herein, the following terms shall have the following
meanings.

“Affiliate” means with respect to any Person, any other Person that, directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with, such Person and/or one or more Affiliates
thereof.  As used in this definition, the term “control,” including the
correlative terms “controlling,” “controlled by” and “under common control
with,” means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies (whether through the ownership
of securities or any partnership or other ownership interests, by contract or
otherwise) of a Person.

“Board” means the Company’s board of directors.

“Cause” means:  (i) willful misconduct, dishonesty, fraud or breach of fiduciary
duty to the Company; (ii) deliberate disregard of the lawful rules or policies
of the Company, failure to perform assigned duties, or breach of an employment
or other agreement with the Company, which results in direct or indirect loss,
damage or injury to the Company; (iii) the unauthorized disclosure of any trade
secret or confidential information of the Company; (iv) the commission of an act
which constitutes unfair competition with the Company or which induces any
customer or supplier to breach a contract with the Company; (v) conduct
substantially prejudicial to the business of the Company; or (vi) the indictment
of Executive for any felony involving deceit, dishonesty or fraud, or any
criminal conduct by the Executive that would reasonably be expected to result in
material injury or reputational harm to the Company.  For purposes hereof,
whether or not the Executive has committed an act or omission of the type
referred to in subparagraphs (i) through (vi) above will be determined by the
Board in its reasonable, good faith discretion, based upon the facts known to
the Board at the relevant time.

 

--------------------------------------------------------------------------------

 

“Change of Control” shall mean the first to occur of any of the following
events:  (i) the consummation of a reorganization, merger, consolidation or
other similar transaction of the Company with or into any other Person or Group
(within the meaning of Section 13(d)(3) of the Securities Act of 1934, as
amended) in which holders of the Company’s voting securities immediately prior
to such reorganization, merger, consolidation or other similar transaction will
not, directly or indirectly, continue to hold at least a majority of the
outstanding voting securities of the Company; (ii) a sale, lease, exchange or
other transfer (in one transaction or a related series of transactions) of all
or substantially all of the Company’s assets; (iii) the acquisition by any
Person or any Group of such quantity of the Company’s voting securities as
causes such Person or Group (other than a Person or Group who is a shareholder
of the Company on the Effective Date) to own beneficially, directly or
indirectly, as of the time immediately after such transaction or series of
transactions, more than 50% of the combined voting power of the voting
securities of the Company other than as a result of (a) an acquisition of
securities directly from the Company or, (b) an acquisition of securities by the
Company which by reducing the voting securities outstanding increases the
proportionate voting power represented by the voting securities owned by any
such Person or Group to more than 50% of the combined voting power of such
voting securities; or (iv) a change in the composition of the Board within a two
(2) year period such that a majority of the members of the Board are not
Continuing Directors.  As used herein, the term “Continuing Directors” shall
mean as of any date of determination, any member of the Board who (a) was a
member of the Board immediately after the Effective Date, or (b) was nominated
for election or elected to the Board with the approval of, or whose election to
the Board was ratified by, at least a majority of the Continuing Directors who
were members of the Board at the time of that nomination or election; provided,
however, that in no case shall (1) the public offering and sale of the Company’s
common stock by its shareholders pursuant to a registered secondary offering or
(2) the voluntary or involuntary bankruptcy of the Company constitute a Change
of Control.  

“CIC Price” means the closing price per share of the Company, as quoted on the
NYSE as of the effective date of the Change of Control.

“Future Payment Event” means all or any part of the Proceeds payable in
connection with a Change of Control that are to be paid to the Company’s equity
holders after the effective date of the Change of Control: (a) in connection
with escrowed or withheld Proceeds for purposes of satisfying any
indemnification claims or other obligation to the acquirer; (b) in installment
payments over time; (c) in connection with an earnout; (d) in connection with
the Company’s or its successor’s achievement of a milestone; or (e) a similar
mechanism to defer or condition payment.

“Good Reason” means:  (i) any material breach by the Company of this Agreement;
(ii) a material reduction or material adverse change in the Executive’s current
duties, responsibilities and authority, without his consent; (iii) the demand by
the Company for the Executive to relocate or commute more than 40 miles from
Northborough, Massachusetts without his consent; or (iv) any reduction by the
Company in the Executive’s Base Salary or the Executive’s Performance Bonus
Target without his consent, except for across-the-board compensation reductions
based on the Company’s financial performance similarly affecting all or
substantially all senior management employees of the Company.  For purposes
hereof, whether or not the Executive has Good Reason to terminate his employment
by the Company pursuant to subparagraphs (i) through (iv) above will be
determined by the Board in its reasonable, good faith discretion, based upon the
facts known to the Board at the relevant time.

“Net Proceeds” means Proceeds, less any indebtedness for borrowed money and
other liabilities of the Company and its Affiliates required by the buyer to be
paid out of the Proceeds (other than the payment of bonuses pursuant to this
Agreement) and the Transaction Expenses, actually received by the Company’s
equity holders in connection with a Change of Control.  Net Proceeds shall
include any Proceeds payable in connection with a Future Payment Event.

“Permanent Disability” means the Executive is unable to perform, by reason of
physical or mental incapacity, his then duties or obligations to the Company,
for a total period of one hundred eighty (180) days in any three hundred sixty
(360) day period.

“Performance Period” means the two (2) year period commencing on the Effective
Date and ending on the second (2nd) anniversary of the Effective Date, provided,
however, that the Performance Period may be extended in the discretion of the
Board.

2

--------------------------------------------------------------------------------

 

“Percentage Interest” means the percentage set forth opposite the CIC Price in
the table below:

CIC Price

Percentage Interest

Below $6.00

0.0%

$6.00 - $6.49

4.0%

$6.50 - $6.99

5.0%

$7.00 - $8.49

6.0%

Above $8.49

6.5%

 

In the event the shares of the Company’s common stock are subdivided or combined
into a greater or smaller number of shares or if the Company issues shares of
common stock as a stock dividend on its outstanding common stock or additional
shares or new and different shares or other securities of the Company or other
non-cash assets are distributed with respect to such shares of common stock, the
CIC Prices in the table above shall be appropriately increased or decreased
proportionately to reflect such events.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or any other entity, including a governmental entity
or any department, agency or political subdivision thereof.

“Proceeds” means the gross amount that, absent this Agreement and any other
substantially similar agreements, would have been received by or distributable
to the Company’s equity holders in connection with a Change of Control,
including any initial payment and any subsequent payments received in connection
with a Future Payment Event.  Any non-cash Proceeds will be valued in good faith
by the Board.

“Qualifying Termination” means the date on which the Executive’s employment is
terminated by the Company without Cause as provided in Section 3(d), or the
Executive terminates employment for Good Reason as provided in Section 3(e).

“Substantial Risk of Forfeiture” means that future Proceeds otherwise payable in
connection with a Change of Control are conditioned on the occurrence of a
future milestone (such as, without limitation, the attainment of a prescribed
level of sales, revenues, earnings, equity value, return on invested capital or
internal rate of return), such that, at the time the milestone is established,
the possibility that the milestone will not be achieved is substantial, as
further defined in Treasury Regulation §1.409A-1(d), without regard to the
provision of that section under which additions or extensions of forfeiture
conditions are disregarded.

“Transaction Expenses” means all fees and expenses payable by the Company or the
Company’s equity holders for services provided to the Company and/or its equity
holders in connection with the consummation of a Change of Control or any Future
Payment Event, including without limitation, investment banking, accounting and
attorneys’ fees.

2.Employment.  The Company agrees to employ the Executive, and the Executive
hereby accepts employment with the Company consistent with the Executive’s
position and duties, upon the terms and conditions set forth in this Agreement.

(a)Term.  The term of this Agreement shall commence on the Effective Date and
continue until the earlier of (i) December 31, 2021 or (ii) the termination or
this Agreement in accordance with the provisions of Section 3 (the “Employment
Period”).  The Executive’s employment with the Company shall be “at will,”
meaning that the Executive’s employment may be terminated by the Company or the
Executive at any time and for any reason.

(b)Position and Duties.

(i)During the Employment Period, the Executive shall serve as the Chief
Executive Officer of the Company and shall have the duties, responsibilities and
authority consistent with such position that are designated by the Board,
subject to the direction and supervision of the Board.

3

--------------------------------------------------------------------------------

 

(ii)The Executive shall devote his best efforts and his full business time and
attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of the Company.  The
Executive shall perform his duties and responsibilities to the best of his
abilities in a diligent, trustworthy businesslike and efficient
manner.  Notwithstanding the foregoing, the Executive may, to the extent not
otherwise prohibited by this Agreement, devote such amount of time as does not
interfere or compete with the performance of the Executive’s duties under this
Agreement to any one or more of the following activities:  (i) engaging in
charitable activities, including serving on the boards of directors of
charitable organizations or (ii) serving on the board of directors of any other
company with the prior written approval of the Board.

(iii)The Executive agrees to abide by the Company's Code of Business Conduct and
Ethics, Anti-Corruption Policy, Complaints Handling Policy, Insider Trading
Policy, Disclosure Controls and Procedures Under the Securities Exchange Act of
1934, Form 8-K Disclosure Compliance Policy, Regulation FD Disclosure Policy,
the Chief Executive Officer's Delegation of Authority and the Short-Term
Investment Policy, each as in effect from time to time and such other policies,
rules and regulations as the Company may adopt from time to time.

(c)Salary and Benefits.

During the Employment Period, Executive shall be entitled to the following
compensation and benefits:

(i)Base Salary. During the Employment Period, Executive shall be entitled to the
following compensation and benefits: The Executive’s base salary shall be
$515,000 (such annual salary, as it may be adjusted upward by the Board in its
discretion, being referred to as the “Base Salary”).  The Base Salary shall be
payable in regular installments in accordance with the Company’s general payroll
practices, shall be subject to customary withholding and may be increased (but
not decreased) at the discretion of the Board.

(ii)Annual Performance Bonus. The Executive shall be eligible to earn an annual
cash incentive bonus (the “Performance Bonus”) of not less than one-hundred
percent (100%) of the Executive’s then effective Base Salary (each, a
“Performance Bonus Target”), subject in all respects to the terms and conditions
established by the Board.

(iii)Expense Reimbursement.  The Company will reimburse the Executive for all
reasonable travel and other expenses incurred by the Executive in connection
with the performance of his duties and obligations under this Agreement.  The
Executive shall comply with such reasonable limitations and reporting
requirements with respect to expenses as may be established by the Company from
time to time.

(iv)Benefit Plans and Programs. The Executive shall be entitled to participate
in all compensation or employee benefit plans or programs and receive all
benefits and perquisites for which salaried employees of the Company generally
are eligible under any plan or program now or established later by the Company
on the same basis as similarly situated senior executives of the Company.  The
Executive may participate to the extent permissible under the terms and
provisions or such plans or programs, in accordance with program provisions.
Nothing in this Agreement will preclude the Company from amending or terminating
any of the plans or programs applicable to salaried employees or senior
executives of the Company as long as such amendment or termination is applicable
to all salaried employees or senior executives, as the case may be, so long as
such plans or programs are replaced with plans no less favorable, in the
aggregate, than existing plans.

(v)The Executive shall also be eligible for grants of long-term incentive
compensation, including, options to purchase the Company’s common stock,
restricted stock and/or restricted stock units, all on terms and conditions
established by the Board.

(vi)Clawback Policy.  All compensation shall be subject to any forfeiture or
clawback policy established by the Company generally for senior executives from
time to time and any other such policy required by applicable law.

(d)Change of Control.  

4

--------------------------------------------------------------------------------

 

(i)Bonus Payable.  If (a) a Change of Control is consummated within the
Performance Period, (b) the CIC Price is equal to or greater than $6.00, and (c)
Executive is employed by the Company in good standing on the effective date of
the Change of Control or has been terminated by the Company without Cause during
the six-month period prior to the effective date of the Change of Control, then
Executive shall be eligible to receive a payment equal to the product of (a) the
Percentage Interest and (b) the Net Proceeds (the “Bonus”).  For purposes of
this Section 2(d), “Change of Control” shall not include a Change of Control
within the meaning of clause (iv) of the definition of Change of Control in this
Agreement.  

(ii)Form of Payment. The Bonus shall be payable in the same form of
consideration (cash, securities, or other non-cash consideration) and, if in
more than one form, in the same proportion, as the Proceeds paid to the equity
holders of the Company, as applicable.  Notwithstanding the foregoing, to the
extent securities laws or other laws prohibit payment of securities or non-cash
consideration to the Executive or impose conditions or restrictions that make
such payment adverse to the Company or acquirer, or to the extent it is
otherwise impractical to make payment in the form of securities or non-cash
consideration, or to the extent the acquirer in the Change of Control does not
agree to pay or to permit the Company to pay securities or non-cash
consideration under this Agreement, or the Board of Directors of the Company
(the “Board”) otherwise decides not to make payment in the form of securities or
non-cash consideration, then the Company may pay cash in lieu of such securities
or non-cash consideration, in which event the cash payment shall equal the fair
market value of such securities or non-cash consideration as determined by the
Board.  If required by applicable law or the operative Change of Control
agreements, the cash, securities and non-cash consideration paid under this
Agreement shall be subject to the same restrictions and obligations applicable
to the cash, securities or other non-cash consideration paid to the Company or
the holders of the Company’s equity securities in the Change of Control.
Notwithstanding the foregoing, to the extent there are restrictions on the
Executive’s ability to resell the securities or non-cash consideration or the
securities or non-cash consideration is not reasonably liquid and such
restrictions or liquidity limitations would be reasonably likely to prevent the
Executive from selling on a public market or exchange sufficient securities or
non-cash consideration in an orderly manner to pay on a timely basis required
taxes due with respect to the securities or non-cash consideration received,
cash in lieu of such securities or non-cash consideration will be paid to the
Executive to the extent required to cover such tax obligations.

(iii)Time of Payment. The Company shall pay or cause to be paid to the Executive
the Bonus at the same time and on the same terms and conditions that payment is
made to the Company’s equity holders or the Company in respect of the Change of
Control, whether in one payment or in a series of payments.  Notwithstanding the
foregoing, except if the Future Payment Event is subject to a Substantial Risk
of Forfeiture, if the Proceeds payable in connection with a Future Payment Event
will be received by the Company or the Company’s equity holders on a date that
is later than the fifth (5th) anniversary of the effective time of the Change of
Control, Executive will not be eligible to receive a distribution in connection
with those Proceeds.  If the Future Payment Event is subject to a Substantial
Risk of Forfeiture at the time the Change of Control becomes effective, the
Executive shall remain eligible to receive a distribution from any additional
Proceeds received in connection with that Future Payment Event in accordance
with this Section.

(iv)Options and Stock-Based Awards. In the event of a Change of Control,
notwithstanding anything to the contrary in any then outstanding option
agreement or stock-based award agreement (other than the Restricted Stock
Agreement between the Company and the Executive dated as of December 11, 2015
and amended as of August 2, 2017 (the “Restricted Stock Agreement”) which will
continue to be governed in accordance with its terms): (a) to the extent any
outstanding stock options and other stock-based awards are not assumed by the
Company’s successor in a Change of Control, the vesting of all stock options and
other stock-based awards outstanding and held by the Executive as of the Change
of Control shall immediately accelerate and become fully vested and exercisable,
subject to any permitted action by the Board upon a Change of Control under the
Company’s applicable equity plan to terminate the stock options or other
stock-based awards upon a Change of Control, provided, however, that the
foregoing shall not apply to any outstanding equity award to the extent such
acceleration of vesting would result in a violation of Section 409A of the Code;
and (b) all of the share price performance hurdles set forth in the Stock Option
Agreement between the Executive and the Company dated December 11, 2015, as
amended (the “Performance Option”), will be deemed to have been met and the
Performance Option shall immediately accelerate and become fully vested and
exercisable if either (x) not assumed by the Company’s successor in a Change in
Control or (y) in the event of a Qualifying Termination after a Change of
Control.

5

--------------------------------------------------------------------------------

 

(v)Forfeiture. If: (i) a Change of Control does not occur during the Performance
Period; (ii) the Executive’s employment terminates for any reason prior to the
effective date of a Change of Control other than as a result of a termination by
the Company without Cause during the six-month period prior to the effective
date of the Change of Control; or (iii) on or after the effective date of Change
of Control, the Company terminates the Executive’s employment for Cause, the
Executive shall forfeit on the date the termination of his employment becomes
effective his rights to any payments of the Bonus.

3.Termination.  During the Employment Period, the Executive’s employment
hereunder may be terminated without any breach of this Agreement under the
following circumstances:

(a)Death.  The Executive’s employment hereunder shall terminate upon his death.

(b)Disability.  The Company may terminate the Executive’s employment upon the
Executive’s Permanent Disability.  If any question shall arise as to whether the
Executive has a Permanent Disability so as to be unable to perform the essential
functions of the Executive’s then existing position or positions with or without
reasonable accommodation, the Executive may, and at the request of the Company
shall, submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue.  The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification.  If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive.  Nothing in this Section 3(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

(c)Termination by Company for Cause.  The Company may terminate the Executive’s
employment hereunder for Cause.

(d)Termination by Company Without Cause.  The Company may terminate the
Executive’s employment hereunder at any time without Cause.  Any termination by
the Company of the Executive’s employment under this Agreement which does not
constitute a termination for Cause under Section 3(c) and does not result from
the death or Permanent Disability of the Executive under Section 3(a) or (b)
shall be deemed a termination without Cause.

(e)Termination by the Executive.  The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good
Reason.  For purposes of this Agreement, “Good Reason” shall mean that the
Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any purported Good Reason event without the
Executive’s express written consent.  “Good Reason Process” shall mean that (i)
the Executive reasonably determines in good faith that a “Good Reason” condition
has occurred; (ii) the Executive notifies the Company in writing of the Good
Reason condition within sixty (60) days of the first occurrence of such
condition; (iii) the Executive cooperates in good faith with the Company’s
efforts, for a period not less than thirty (30) days  following receipt of such
notice (the “Cure Period”) to remedy the condition; (iv) notwithstanding such
efforts, the Good Reason condition continues to exist; and (v)the Executive
terminates his employment within sixty (60) days after the end of the Cure
Period.  If the Company cures the Good Reason condition during the Cure Period,
Good Reason shall be deemed not to have occurred.

(f)Notice of Termination.  Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g)Date of Termination.  “Date of Termination” shall mean:  (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated on account of Permanent Disability
under Section 3(b) or by the Company for Cause under Section 3(c), the date on

6

--------------------------------------------------------------------------------

 

which Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, thirty (30) days after the
date on which a Notice of Termination is given, and (v) if the Executive’s
employment is terminated by the Executive under Section 3(e) with Good Reason,
the date which is specified in the Notice of Termination, provided that such
date must occur within the sixty (60) day period after the end of the Cure
Period.  Notwithstanding the foregoing, in the event that either party gives a
Notice of Termination, the Company may unilaterally accelerate the Date of
Termination.

4.Compensation on Termination.

(a)Termination Generally.  If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) (i) any Base Salary earned through
the Date of Termination, unpaid expense reimbursements (subject to, and in
accordance with, Section 2(c) of this Agreement) and, to the extent required by
law, unused vacation that accrued through the Date of Termination, such amounts
to be paid no more than thirty (30) days after the Executive’s Date of
Termination; and (ii) any vested benefits the Executive may have under any
employee benefit plan of the Company through the Date of Termination, which
vested benefits shall be paid and/or provided in accordance with the terms of
such employee benefit plans (collectively, the “Accrued Benefits”).

(b)Qualifying Termination Prior to a Change of Control.  If the Executive incurs
a Qualifying Termination during the Employment Period and prior to a Change of
Control, then in addition to the Accrued Benefits, and subject to the Executive
signing a separation agreement containing, among other provisions, a general
release of claims in favor of the Company and related persons and entities,
confidentiality, non-compete, return of property and non-disparagement, in a
form and manner satisfactory to the Company (the “Separation Agreement and
Release”) and the Separation Agreement and Release becoming fully effective, all
within sixty (60) days of the Date of Termination (the “Release Period”):

(i)the Company shall pay the Executive an amount equal to two hundred percent
(200%) of the sum of (A) the Executive’s then effective Base Salary and (B) an
amount equal to the Executive’s then effective Performance Bonus Target (the
“Severance Amount”).

(ii)the Company shall pay the Executive any accrued but unpaid Performance Bonus
for the prior fiscal year then owed or fully earned by the Executive in
accordance with Section 2(c)(ii) above (the “Earned Performance Bonus”);

(iii)the Company shall pay the Executive a pro-rata portion of the Performance
Bonus based upon actual achievement of the performance metrics for the fiscal
year in which the Termination Date occurs (calculated by dividing the number of
full months of the applicable fiscal year through the Date of Termination by 12,
and multiplying this fraction by the Executive’s then effective Performance
Bonus Target) (the “Pro-Rata Bonus”);

(iv)the COBRA eligible health care insurance benefits (e.g., health, dental)
being provided by the Company to the Executive on the Date of Termination shall
continue in place at the same cost to the Executive as applied to “active”
participants on the Date of Termination for a period equal to the lesser of (i)
the COBRA Benefit Period or (ii) twenty-four (24) months (“Health Care
Continuation Benefit”).  The “COBRA Benefit Period” means the period of time
after such termination during which COBRA benefits are available to the
Executive as of the Date of Termination as set forth in the Company’s health
care plan.  The Executive shall be responsible for applying for the COBRA
eligible health care insurance benefit, paying for the same and submitting
evidence of such premium costs to the Company for reimbursement during the COBRA
Benefit Period.  The Company shall reimburse the Executive for the employer’s
portion of such premiums (as applicable to the active rate) within 15 days of
receipt of evidence of the payment of the premium costs to the Company (“Premium
Reimbursement Payments”).  Notwithstanding the foregoing, if the Company
determines, in its sole discretion, that such reimbursement of the premiums
would result in a violation of the nondiscrimination rules of Section 105(h)(2)
of the Internal Revenue Code of 1986, as amended (the “Code”) or any statute or
regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education

7

--------------------------------------------------------------------------------

 

Reconciliation Act), then in lieu of reimbursing the premiums, the Company, in
its sole discretion, may elect to instead pay the Executive on the first day of
each month of such period, a fully taxable cash payment equal to the premiums
for that month, subject to applicable tax withholdings (such amount, the
“Special Severance Payment”), for the remainder of such period.  The Executive
may, but is not obligated to, use such Special Severance Payment toward the cost
of premiums;

(v)if the Executive requests, the Company shall pay (“Outplacement Payments”)
for an outplacement service (to be selected by the Company) for services
rendered in assisting the Executive in locating another job, for a period of six
(6) months following the Date of Termination or until the Executive begins
working for another employer, whichever occurs first (“Outplacement
Services”).  These Outplacement Payments, which the Company shall make directly
to the vendor providing Outplacement Services, are contingent upon the
Executive’s cooperation with the outplacement service and upon active efforts by
the Executive to locate another position;

(c)Options and Stock Based Awards.  Notwithstanding anything to the contrary in
any then outstanding option agreement  or stock-based award agreement (other
than the Restricted Stock Agreement, which will continued to be governed in
accordance with its terms), (a) the vesting of such number of stock options and
other stock-based awards outstanding and held by the Executive as would have
vested in the three (3) months immediately following the Date of Termination had
the Executive continued his employment for such three (3) month period shall
immediately accelerate and become vested and exercisable as of the Date of
Termination and (b) subject to any permitted action by the Board upon a Change
of Control or other merger, sale, dissolution or liquidation of the Company
under Company’s applicable equity plan to terminate the stock options or other
stock-based awards, any such vested stock option shall be exercisable for not
less than one (1) year from the Date of Termination.

(d)Timing and Form of Severance Payments. The benefits provided to Executive
under Sections 4(b)(i), (ii), (iii), (iv), and (v) shall be paid in the form and
at the time specified below:

(i)Severance Amount shall be paid in substantially equal installments in
accordance with the Company’s payroll practice over twenty-four (24) months
commencing within sixty (60) days after the Date of Termination; provided,
however, that if the 60-day period begins in one (1) calendar year and ends in a
second calendar year, the Severance Amount shall begin to be paid in the second
calendar year by the last day of such 60-day period; provided, further, that the
initial payment shall include a catch-up payment to cover amounts retroactive to
the day immediately following the Date of Termination.  Each payment pursuant to
this Agreement is intended to constitute a separate payment for purposes of
Treasury Regulation Section 1.409A-2(b)(2).

(ii)Earned Performance Bonus shall be paid in a lump sum within sixty (60) days
after the Date of Termination; provided, however, that if the 60-day period
begins in one (1) calendar year and ends in a second calendar year, the Earned
Performance Bonus shall be paid in the second calendar year by the last day of
such 60-day period.

(iii)The Pro-Rata Bonus shall be paid when the annual performance bonus would
have been otherwise paid if Executive had continued his employment through the
applicable performance period.  

(iv)Health Care Continuation Benefit shall commence immediately upon the
Executive’s Date of Termination and the Executive shall immediately become
eligible for Reimbursement Payments in accordance with Section 4(b)(iii),
provided however if an executed Separation Agreement and Release has not become
fully effective within Release Period, the Company shall immediately cease
making Premium Reimbursement Payments (or, if applicable, Special Severance
Payments) and the Executive shall be obligated to promptly repay to the Company
any previously received Premium Reimbursement Payments (or, if applicable, any
Special Severance Payments).

(v)Outplacement Services shall commence immediately upon the Executive’s Date of
Termination, provided however if an executed Separation Agreement and Release
has not become

8

--------------------------------------------------------------------------------

 

fully effective within the Release Period, Outplacement Services shall
immediately cease and the Executive shall be obligated to promptly repay to the
Company any previously made Outplacement Payments.

(e)Rights to Severance.  The receipt of any severance payments or benefits
pursuant to Section 4 shall be subject to (i) the Executive’s submission to the
Company of an executed Separation Agreement and Release that becomes fully
effective within the Release Period and (ii) the Executive’s continued
compliance with the Confidentiality and Non-Competition Agreement.  In the event
an executed Separation and Release Agreement does not become fully effective
within the Release Period, the Executive shall forfeit his right to receive any
severance payments or benefits under Section 4 and, as specified in paragraph
(d) above, the Company shall have the right to recoup from the Executive any
previously made severance payments or benefits.  In the event the Executive
breaches any of the provisions set forth in the Confidentiality and
Non-Competition Agreement, in addition to all other legal and equitable
remedies, the Company shall have the right to terminate or suspend all
continuing payments and benefits to which the Executive may otherwise be
entitled pursuant to Section 4 without affecting the effectiveness of the
Executive’s release or the Executive’s obligations under the Separation
Agreement and Release.

(f)Other Termination Events.  The Executive hereby agrees that no severance
compensation shall be payable upon termination of the Executive’s employment
with the Company (i) by the Company with Cause; (ii) by the Executive without
Good Reason; or (iii) as a result of the Executive’s death or Permanent
Disability, and the Executive hereby waives any claim for severance compensation
except as set forth in Section 4(b).

5.Change of Control.  The provisions of this Section 5 shall apply in lieu of,
and expressly supersede, other than with respect to the requirement for the
execution and delivery of a Separation Agreement and Release, the provisions of
Section 4 regarding severance pay and benefits upon a Qualifying Termination, if
a Qualifying Termination occurs within twenty-four (24) months after the
occurrence of a Change of Control (“CIC Qualifying Termination”).  This Section
5 shall terminate and be of no force or effect beginning twenty-four (24) months
after the occurrence of a Change of Control.

(a)Qualifying Termination after a Change of Control. During the Employment
Period, if the Executive incurs a CIC Qualifying Termination, then in addition
to the Accrued Benefits, and subject to the signing of the Separation Agreement
and Release by the Executive and the Separation Agreement and Release becoming
irrevocable within the Release Period:

(i)the Company shall pay the Executive an amount equal to: (i) if the Qualifying
Termination occurs during the Performance Period, two hundred percent (200%) of
the sum of (A) the Executive’s then effective Base Salary and (B) the
Executive’s then effective Performance Bonus Target; and (ii) if the Qualifying
Termination occurs following the Performance Period, two hundred and fifty
percent (250%) of the sum of (A) the Executive’s then effective Base Salary and
(B) the Executive’s then effective Performance Bonus Target (“CIC Severance
Amount”);

(ii)the Company shall pay the Executive any accrued but unpaid Performance Bonus
for the prior fiscal year then owed or fully earned by the Executive in
accordance with Section 2(c)(ii) above (“CIC Earned Performance Bonus”);

(iii)the Company shall pay the Executive the Pro-Rata Bonus;

(iv)the COBRA eligible health care insurance benefits (e.g., health, dental)
being provided by the Company to the Executive on the Date of Termination shall
continue in place at the same cost to the Executive as applied to “active”
participants on the Date of Termination for a period equal to the lesser of (i)
the COBRA Benefit Period or (ii) twenty-four (24) months (“CIC Health Care
Continuation Benefits”).  The Executive shall be responsible for applying for
the COBRA eligible health care insurance benefit, paying for the same and
submitting evidence of such premium costs to the Company for reimbursement
during the COBRA Benefit Period.  The Company shall reimburse the Executive for
the employer’s portion of such premiums (as applicable to the active rate)
within 15 days of receipt of evidence of the payment of the premium costs to the
Company.  (“CIC Premium Reimbursement Payments”).  Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that

9

--------------------------------------------------------------------------------

 

such reimbursement of the premiums would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Code or any statute or
regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of reimbursing the premiums, the
Company, in its sole discretion, may elect to instead pay the Executive on the
first day of each month of such period a fully taxable cash payment equal to the
premiums for that month, subject to applicable tax withholdings (such amount,
the “CIC Special Severance Payment”), for the remainder of such period. The
Executive may, but is not obligated to, use such Special Severance Payment
toward the cost of premiums;

(v)if the Executive wishes, the Company will pay for an outplacement service
(“CIC Outplacement Payments”) (to be selected by the Company) for services
rendered in assisting the Executive in locating another job, for a period of six
(6) months following the Date of Termination or until the Executive begins
working for another employer, whichever occurs first (“CIC Outplacement
Services”).  These CIC Outplacement Payments, which the Company shall make
directly to the vendor providing the CIC Outplacement Services, are contingent
upon the Executive’s cooperation with the outplacement service and upon active
efforts by the Executive to locate another position

(vi)CIC Severance Amount shall be payable in a lump sum within sixty (60) days
after the Date of Termination; provided, however, that if the 60-day period
begins in one (1) calendar year and ends in a second calendar year, such payment
shall be paid or commence to be paid in the second calendar year by the last day
of such 60-day period.  Each payment pursuant to this Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation Section
1.409A-2(b)(2).

(vii)CIC Earned Performance Bonus shall be paid in a lump sum within sixty (60)
days after the Date of Termination; provided, however, that if the 60-day period
begins in one (1) calendar year and ends in a second calendar year, the Earned
Performance Bonus shall be paid in the second calendar year by the last day of
such 60-day period.

(viii)The Pro-Rata Bonus shall be paid when the annual performance would have
been paid if Executive had continued his employment through the payment date.

(ix)CIC Health Care Continuation Benefit shall commence immediately upon the
Executive’s Date of Termination and the Executive shall immediately become
eligible for Reimbursement Payments in accordance with Section 5(a)(iv),
provided however if an executed Separation Agreement and Release has not become
fully effective within the CIC Release Period, the Company shall immediately
cease making CIC Premium Reimbursement Payments (or, if applicable, any CIC
Special Severance Payments) and the Executive shall be obligated to promptly
repay to the Company any previously received CIC Premium Reimbursement Payments
(or, if applicable, any CIC Special Severance Payments).

(x)CIC Outplacement Services shall commence immediately upon the Executive’s
Date of Termination, provided however if an executed Separation Agreement and
Release has not become fully effective within the CIC Release Period, CIC
Outplacement Services shall immediately cease and the Executive shall be
obligated to promptly repay to the Company any previously made CIC Outplacement
Payments.

(b)Options and Other Stock Based Awards.  Notwithstanding anything to the
contrary in any then outstanding option agreement or stock-based award agreement
(other than Restricted Stock Agreement, which will continue to be governed in
accordance with its terms), the vesting of all stock options and other
stock-based awards outstanding and held by the Executive shall immediately
accelerate and become fully vested and exercisable as of the Date of
Termination, and subject to any permitted action by the Board upon a Change of
Control under the Company’s applicable equity plan to terminate the stock
options or other stock-based awards upon a Change of Control, any such vested
stock option shall be exercisable for not less than one (1) year from the Date
of Termination.

(c)Right to Severance under Section 5.  The receipt of any severance payments or
benefits pursuant to Section 5 shall be subject (i) the Executive’s submission
to the Company of an executed Separation Agreement and Release that becomes
fully effective within the CIC Release Period and (ii) to the

10

--------------------------------------------------------------------------------

 

Executive’s continued compliance with the Confidentiality and Non-Competition
Agreement.  In the event an executed Separation and Release Agreement does not
become fully effective within the Release Period, the Executive shall forfeit
his right to receive any severance payments or benefits under Section 5 and, as
specified in paragraph (c) above, the Company shall have the right to recoup
from the Executive any previously made severance payments or benefits. In the
event the Executive breaches any of the provisions set forth in the
Confidentiality and Non-Competition Agreement, in addition to all other legal
and equitable remedies, the Company shall have the right to terminate or suspend
all continuing payments and benefits to which the Executive may otherwise be
entitled pursuant to Section 5 without affecting the effectiveness of the
Executive’s release or the Executive’s obligations under the Separation
Agreement and Release.

(d)Continued Compliance.  The receipt of any severance payments or benefits
pursuant to Section 5 shall be subject to the Executive not violating any of the
provisions set forth in the Confidentiality and Non-Competition Agreement.  In
the event the Executive breaches any of the provisions set forth in the
Confidentiality and Non-Competition Agreement, in addition to all other legal
and equitable remedies, the Company shall have the right to terminate or suspend
all continuing payments and benefits to which the Executive may otherwise be
entitled pursuant to Section 5 without affecting the Executive’s release or the
Executive’s obligations under the Separation Agreement and Release.

(e)Other Termination Events.  The Executive hereby agrees that no severance
compensation shall be payable upon termination of the Executive’s employment
with the Company (i) by the Company with Cause; (ii) by the Executive without
Good Reason; or (iii) as a result of the Executive’s death or Permanent
Disability, and the Executive hereby waives any claim for severance compensation
except as set forth in Section 5(a).

(f)Parachute Payments.  If Independent Tax Counsel (as that term is defined
below) determines that the aggregate payments and benefits provided or to be
provided to the Executive pursuant to this Agreement, and any other payments and
benefits provided or to be provided to the Executive from the Company or any of
its subsidiaries or other affiliates or any successors thereto constitute
“parachute payments” as defined in Section 280G of the Code (“Parachute
Payments”) that would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then, except as otherwise provided in the next
sentence, such Parachute Payments shall be reduced to the extent the Independent
Tax Counsel shall determine is necessary (but not below zero) so that no portion
thereof shall be subject to the Excise Tax.  If Independent Tax Counsel
determines that the Executive would receive in the aggregate greater payments
and benefits on an after tax basis if the Parachute Payments were not reduced
pursuant to this Section 5(f), then no such reduction shall be made.  The
determination of which payments or benefits shall be reduced to avoid the Excise
Tax shall be made by the Independent Tax Counsel, provided that the Independent
Tax Counsel shall reduce or eliminate, as the case may be, payments or benefits
in the following order (1) cash payments not subject to Section 409A of the
Code; (2) cash payments subject to Section 409A of the Code; (3) equity-based
payments and acceleration; and (4) non-cash forms of benefits.  To the extent
any payment is to be made over time (e.g., in installments, etc.), then the
payments shall be reduced in reverse chronological order.  The determination of
the Independent Tax Counsel under this Section 5(f) shall be final and binding
on all parties hereto.  For purposes of this Section 5(f), “Independent Tax
Counsel” shall mean a lawyer, a certified public accountant with a nationally
recognized accounting firm, or a compensation consultant with a nationally
recognized actuarial and benefits consulting firm with expertise in the area of
executive compensation tax law, who shall be selected by the Board, and whose
fees and disbursements shall be paid by the Company.

6.Tax and Insurance.

(a)Insurance.  In no event shall the termination of the Executive’s employment
by the Company or any such termination by the Executive pursuant to this
Agreement release any claim by the Executive for indemnification that he is
otherwise entitled to under any director or officer’s insurance policy or any
articles, bylaws or other foundation documents of the Company. Without limiting
the foregoing, the Company shall provide Executive with reasonable director’s
and officer’s insurance coverage that is at least as favorable as the coverage
in existence on the date of this Agreement (the “Existing D&O Coverage”);
provided, however, that in no event shall the Company be obligated to maintain
director’s and officer’s insurance coverage to the extent that premiums
thereunder exceed 200% of the premiums payable by the Company under the Existing
D&O Coverage on the date hereof (the “Threshold”); provided, further, that to
the extent such premiums exceed the foregoing Threshold, the

11

--------------------------------------------------------------------------------

 

Company shall obtain director’s and officer’s insurance coverage on terms as
similar as reasonably practicable to the terms of the Existing D&O Coverage
without exceeding the Threshold.  Such insurance coverage shall continue in
effect during the Employment Period and after the Employment Period ends for a
period of six (6) years thereafter.  The cost of such coverage shall be paid by
the Company.  Notwithstanding anything to the contrary in this Agreement, upon
the occurrence of a Change of Control, the obligations set forth in this section
shall terminate, provided that the Company shall (x) secure “tail insurance”
with respect to the Existing D&O Coverage on reasonable terms and conditions of
coverage, and (y) require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to honor any indemnification obligations that
the Executive is otherwise entitled to under any articles, bylaws or other
foundation documents of the Company in the same manner as the Company’s
directors and officers immediately prior to such Change of Control.

(b)409A.  

(i)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the twenty percent (20%)
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six (6) months and one (1) day after the Executive’s separation
from service, or (B) the Executive’s death.  If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(ii)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement.  All reimbursements shall
be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred.  The amount of in-kind benefits
provided or reimbursable expenses incurred in one (1) taxable year shall not
affect the in-kind benefits to be provided or the expenses eligible for
reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

(iii)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

(iv)The parties intend that this Agreement shall be administered in accordance
with Section 409A of the Code.  To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.  Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).  The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(v)The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

12

--------------------------------------------------------------------------------

 

7.Representations and Warranties of the Executive.  Executive hereby represents
and warrants to the Company that:

(a)The Executive:

(i)has not been convicted within the last five (5) years of any felony or
misdemeanor in connection with the offer, purchase, or sale of any security or
any felony involving fraud or deceit, including, but not limited to, forgery,
embezzlement, obtaining money under false pretenses, larceny, or conspiracy to
defraud;

(ii)is not currently subject to any state administrative enforcement order or
judgement entered by a state securities administrator within the last five (5)
years and is not subject to any state’s administrative enforcement order or
judgement in which fraud or deceit (including, but not limited to, making untrue
statements of material facts and omitting to state material facts) was found in
which the order or judgement was entered within the last five (5) years; and

(iii)legally authorized to work in the United States of America.

(b)This Agreement constitutes the legal, valid and binding obligations of the
Executive, enforceable in accordance with its terms, and execution, delivery and
performance of this Agreement by the Executive does not and will not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which the Executive is a party or any judgement, order or decree to which the
Executive is subject.

8.Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Executive that:

(a)The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.  The Company has all requisite
corporate power and authority to carry out the transactions contemplated by this
Agreement.

(b)The execution, delivery and performance of this Agreement has been duly
authorized by the Company.  This Agreement constitutes a valid and binding
obligation of the Company, enforceable in accordance with its terms.  The
execution and delivery by the Company of this Agreement, and the fulfillment of
and compliance with the respective terms hereof by the Company, do not and shall
not (i) conflict with or result in a breach of the terms, (ii) constitute a
default under, (iii) result in the creation of any lien, security interest,
charge or encumbrance upon the Company’s capital stock or assets pursuant to,
(iv) give any third party the right to modify, terminate or accelerate any
obligation under, (v) result in a violation of, or (vi) require any
authorization, consent, approval, exemption or other action by or notice to any
court or administrative or governmental body pursuant to, the charter or bylaws
of the Company, or any law, statute, rule or regulation to which the Company is
subject, or any agreement, instrument, order judgement or decree to which the
Company is subject.

9.Notices.  All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient with a confirmation of receipt and accompanied by a certified or
registered mailing.  Such notices, demands and other communications will be sent
to the address indicated below:

13

--------------------------------------------------------------------------------

 

To the Company:

Aspen Aerogels, Inc.

30 Forbes Road

Northborough, MA 01532

Telephone:(508) 691-1111

Facsimile:(508) 691-1200

Attention:Board of Directors

with copies (which shall not constitute notice) to:  

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Telephone:(617) 348-3013

Facsimile:(617) 542-2241

Attention:Sahir Surmeli

 

To the Executive:

 

Address specified on signature page

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

10.Miscellaneous.  

(a)Severability.  Whenever possible, each provision of this Agreement will he
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(b)Complete Agreement.  This Agreement and the agreements referred to herein
(including, without limitation, the Confidentiality and Non-Competition
Agreement) embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof.  This Agreement supersedes and terminates the Prior Agreement.

(c)Waiver of Jury trial.  The parties to this Agreement each hereby waives, to
the fullest extent permitted by law, any right to trial by jury of any claim,
demand, action, or cause of action (i) arising under this Agreement or (ii) in
any way connected with or related or incidental to the dealings of the parties
hereto in respect of this Agreement or any of the transactions related hereto,
in each case whether now existing or hereafter arising, and whether in contract,
tort, equity, or otherwise.  The parties to this Agreement each hereby agrees
and consents that any such claim, demand, action, or cause of action shall be
decided by court trial without a jury and that the parties to this Agreement may
file an original counterpart or a copy of this Agreement with any court as
written evidence of the consent of the parties hereto to the waiver of their
right to trial by jury.

(d)Counterparts; Facsimile Transmission.  This Agreement may be executed
simultaneously in two or more counterparts, any one of which need not contain
the signatures of more than one party,

14

--------------------------------------------------------------------------------

 

but all such counterparts taken together will constitute one and the same
Agreement.  This Agreement may also he executed and delivered by facsimile
transmission.

(e)Successors and Assigns.  The provisions hereof shall inure to the benefit of,
and be binding upon and assignable to, successors of the Company by way of
merger, consolidation or sale.  The Executive may not assign or delegate to any
third person the Executive's obligations under this Agreement. The rights and
benefits of the Executive under this Agreement are personal to him and no such
right or benefit shall be subject to voluntary or involuntary alienation,
assignment or transfer.  The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place.  As used in this Agreement, “the Company” shall mean
both the Company as defined above and any such successor that assumes and agrees
to perform this Agreement, by operation of law or otherwise.

(f)Governing Law.  All issues concerning this Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the Commonwealth of Massachusetts or any other jurisdiction) that
would cause the application of the law of any jurisdiction other than the
Commonwealth of Massachusetts.

(g)Remedies.  The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of the Agreement and
that any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or injunctive or other relief in order to enforce or prevent any
violations of the provisions of this Agreement.

(h)Amendment and Waiver.  The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and the Executive.

(i)Certain Expenses.  The Company agrees to pay, as incurred, to the fullest
extent permitted by law, or indemnify the Executive if such payment is not
legally permitted, for all legal fees and expenses that the Executive may in
good faith incur as a result of any contest by the Company, the Executive or
others of the validity or enforceability of or liability under, or otherwise
involving, any provision of this Agreement; provided, however, that the
Executive shall reimburse the Company for all such payments made by the Company
in connection with a contest by the Company if a court of competent jurisdiction
or an arbitrator shall find that the Executive did not act in good faith in
connection with such contest.

(j)Withholding.  All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

(k)Litigation and Regulatory Cooperation.  During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the
Company.  The Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times.  During and after the Executive’s
employment, the Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the
Company.  The Company shall reimburse the Executive for any reasonable
out-of-pocket expenses incurred in connection with the Executive’s performance
of obligations pursuant to this Section 11(k).

(l)Survival.  The provisions of Sections 1, 2, 4, 5, 6, 9 and 10 of this
Agreement shall survive any termination of this Agreement in accordance with the
terms of such sections.

15

--------------------------------------------------------------------------------

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

THE COMPANY:

ASPEN AEROGELS, INC.

By:  /s/ John Fairbanks

       Name:  John Fairbanks

       Title: Chief Financial Officer

 

THE EXECUTIVE:

By:  /s/ Donald R. Young

        Name: Donald R. Young

 

Address:

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Donald R. Young Executive Agreement]

 

 